Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3

Dated as of January 31, 2017

to

CREDIT AGREEMENT

Dated as of February 13, 2014

THIS AMENDMENT NO. 3 (this “Amendment”) is made as of January 31, 2017 by and
among YRC Worldwide Inc. (the “Borrower”), the other Guarantors party to the
Credit Agreement, the financial institutions listed on the signature pages
hereof and Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of February 13, 2014 by and among the Borrower, the
Guarantors party thereto from time to time, the Lenders and the Administrative
Agent (as amended, amended and restated, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WHEREAS, the Borrower and the Guarantors have requested that the Lenders and the
Administrative Agent agree to an amendment to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendment on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Guarantors party hereto, the Lenders party hereto and the Administrative Agent
have agreed to enter into this Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 2 below, the Credit
Agreement is hereby amended as follows:

(a) The definition of “Applicable ECF Percentage” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Applicable ECF Percentage” shall mean, for any Excess Cash Flow Period,
(a) 75% if the Total Leverage Ratio as of the last day of such Excess Cash Flow
Period is greater than 3.75:1.00, (b) 50% if the Total Leverage Ratio as of the
last day of such Excess Cash Flow Period is less than or equal to 3.75:1.00 and
greater than 3.50:1.00, (c) 25% if the Total Leverage Ratio as of the last day
of such Excess Cash Flow Period is less than or equal to 3.50:1.00 but is
greater than 3.00:1.00, and (d) 0% if the Total Leverage Ratio as of the last
day of such Excess Cash Flow Period is less than or equal to 3.00:1.00.”

(b) The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:



--------------------------------------------------------------------------------

““Applicable Margin” commencing on the Third Amendment Effective Date, shall
mean, (i) with respect to any Eurodollar Term Loan, 7.50% per annum and
(ii) with respect to any ABR Term Loan, 6.50% per annum.”

(c) Section 1.01 of the Credit Agreement is hereby amended by adding a defined
term, “Third Amendment Effective Date”, defined as follows:

““Third Amendment Effective Date” shall mean January 31, 2017.”

(d) Section 2.12(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“In the event that (other than in connection with a refinancing of the entirety
of the Credit Facilities in connection with a Change of Control, a sale of all
or substantially all of the assets of the Borrower, or an acquisition or another
transaction not otherwise permitted hereunder), after the Third Amendment
Effective Date and prior to the six month anniversary of the Third Amendment
Effective Date, (i) the Borrower voluntarily prepays any Initial Term Loans with
the proceeds of, or any conversion of Initial Term Loans into, any new or
replacement tranche of term loan Indebtedness (including any new or additional
Term Loans under this Agreement and Credit Agreement Refinancing Indebtedness)
incurred for the primary purpose of prepaying, repaying or replacing the Initial
Term Loans and having or resulting in an effective yield (in each case, with
original issue discount and upfront fees, which shall be deemed to constitute
like amounts of original issue discount, being equated to interest margins in a
manner consistent with generally accepted financial practice) payable generally
to the lenders of such Indebtedness (but excluding the effect of any
arrangement, structuring, syndication, commitment or other fees in connection
therewith that are not shared with all providers of such Indebtedness), is, or
upon satisfaction of the specified conditions could be, lower than the effective
yield in respect of the Refinanced Debt (as determined on the same basis),
(ii) any waiver, amendment or modification shall become effective with respect
to the Initial Term Loans the primary purpose of which is to reduce the
effective yield (determined on the basis set forth in clause (i)) with respect
to the Initial Term Loans or (iii) a Term Lender is deemed a Non-Consenting
Lender and must assign its Initial Term Loans pursuant to Section 3.06(a) in
connection with any waiver, amendment or modification the primary purpose of
which is to reduce the effective yield (determined on the basis set forth in
clause (i)) with respect to the Initial Term Loans (each of clauses (i), (ii),
and (iii) a “Repricing Event”), then in each case, the Borrower shall pay to the
Administrative Agent on the date of such Repricing Event, for the ratable
account of each applicable Term Loan Lender, (a) in the case of clauses (i) and
(iii), a prepayment premium of 1% of the amount of the Term Loans being prepaid
or assigned and (b) in the case of clause (ii), a payment equal to 1% of the
aggregate amount of the applicable Initial Term Loans outstanding immediately
prior to such waiver, amendment or modification.”

 

2



--------------------------------------------------------------------------------

(e) Section 2.13(a)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Within five (5) Business Days after the earlier of (x) 90 days after the end of
each Excess Cash Flow Period and (y) the date on which financial statements have
been delivered pursuant to Section 6.01(a) (commencing with the Excess Cash Flow
Period ended December 31, 2014) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate amount of Term Loans in an amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow, if any, for the Excess Cash Flow Period covered
or required to have been covered by such financial statements minus (B) the sum
of (1) all voluntary prepayments of principal of Term Loans that are Initial
Term Loans or are pari passu with the Initial Term Loans and Other Applicable
Indebtedness during such Excess Cash Flow Period (including the amount of cash
used to make all debt buybacks and repurchases pursuant to Section 10.04(k)) and
(2) all voluntary prepayments of loans under the ABL Facility during such fiscal
year to the extent accompanied by a corresponding permanent reduction in the
commitments under the ABL Facility and, in the case of each of the immediately
preceding clauses (1) and (2), to the extent such prepayments are funded with
Internally Generated Cash. Notwithstanding anything to the contrary contained
herein, the Borrower shall not be obligated to make any such prepayments
described in this Section 2.13(a)(i) (and no Default or Event of Default shall
arise as a result of such nonpayment) to the extent such payment would
constitute a violation or breach of the ABL Credit Agreement in respect of
minimum liquidity requirements (as in effect on the date hereof in respect of
such restriction, or as otherwise modified, supplemented or amended in a manner
not adverse to the Lenders).”

(f) Section 7.02(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Investments (i) by the Borrower or any Restricted Subsidiary in any Loan Party
(or any newly formed wholly owned Restricted Subsidiary that is not an Excluded
Subsidiary and is to become a Loan Party in accordance with Section 6.11),
(ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party and (iii) by any Loan Party in a
Restricted Subsidiary that is not a Loan Party; provided, that the aggregate
amount of Investments at any time outstanding under this clause (iii) shall not
exceed (x) $15,000,000 plus (y) an amount equal to any Restricted Payments
received by any Loan Party from a non-Loan Party (to the extent such amounts
have not already reduced the outstanding Investment for purposes of this clause
(c));”

(g) Section 7.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Financial Covenant. The Borrower shall not permit the Total Leverage Ratio as
of the last day of any Test Period ending as of the end of each of its fiscal
quarters, commencing with the fiscal quarter ending June 30, 2014, set forth
below to exceed the applicable ratio set forth below:

 

3



--------------------------------------------------------------------------------

Test Period Ending

   Maximum Total Ratio June 30, 2014    6.00 to 1.0 September 30, 2014    5.25
to 1.0 December 31, 2014    5.25 to 1.0 March 31, 2015    5.00 to 1.0 June 30,
2015    4.75 to 1.0 September 30, 2015    4.50 to 1.0 December 31, 2015    4.25
to 1.0 March 31, 2016    4.00 to 1.0 June 30, 2016    3.75 to 1.0 September 30,
2016    3.75 to 1.0 December 31, 2016    3.50 to 1.0 March 31, 2017    3.85 to
1.0 June 30, 2017    3.85 to 1.0 September 30, 2017    3.75 to 1.0 December 31,
2017    3.50 to 1.0 March 31, 2018    3.50 to 1.0 June 30, 2018    3.50 to 1.0
September 30, 2018 and thereafter    3.25 to 1.0”

(h) Section 10.04(k)(iv) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“the aggregate principal amount of Term Loans purchased by the Borrower may not
exceed 20% of the aggregate principal amount of all Initial Term Loans as of the
Closing Date plus the aggregate amount of all Incremental Term Loans and
Refinancing Debt incurred after the Closing Date, without giving effect to the
aggregate principal amount of Term Loans purchased by the Borrower on or before
the Third Amendment Effective Date;”

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction (or waiver) of the following conditions precedent: (a) the
Administrative Agent shall have received counterparts of this Amendment duly
executed by the Borrower, the Guarantors party hereto, the Required Lenders and
the Administrative Agent; (b) the Borrower shall have paid (i) all expenses of
the Administrative Agent (including, without limitation, all previously
invoiced, reasonable, out-of-pocket expenses of the Administrative Agent
(including, to the extent invoiced, reasonable attorneys’ fees and expenses, in
each case to the extent reimbursable under the terms of the Credit Agreement))
and (ii) all fees earned, due and payable on the Third Amendment Effective Date;
and (c) the Administrative Agent shall have received for the account of each
Lender which delivers its executed signature page hereto by 5:00 p.m. (New York
City time) on January 30, 2017 (or such later time as the Administrative Agent
and the Borrower shall agree), an amendment fee equal to 0.50% of the amount of
such Lender’s outstanding Term Loans.

3. Representations and Warranties of the Borrower. Each of the Borrower and each
of the Guarantors party hereto hereby represents and warrants as follows as of
the closing date of this Amendment:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and this Amendment and the Credit Agreement, as
amended

 

4



--------------------------------------------------------------------------------

hereby, constitute legal, valid and binding obligations of the Borrower and the
Guarantors and are enforceable against the Borrower and the Guarantors in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) As of the date hereof, (i) no Default has occurred and is continuing and
(ii) the representations and warranties of the Borrower and the Guarantors set
forth in the Credit Agreement, as amended hereby, are true and correct in all
material respects on and as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby. This Amendment shall constitute a Loan
Document.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Acknowledgements. By executing this Amendment, each of the Loan Parties
(a) consents to this Amendment and the performance by the Borrower and each of
the other Loan Parties of their obligations hereunder, (b) acknowledges that
notwithstanding the execution and delivery of this Amendment, the obligations of
each of the Loan Parties under each of the Collateral Documents and each of the
other Loan Documents to which such Loan Party is a party, are not impaired or
affected and each such Collateral Document and each such other Loan Document
continues in full force and effect, and (c) affirms and ratifies, to the extent
it is a party thereto, each Collateral Document and each other Loan Document
with respect to all of the Obligations as expanded or amended hereby.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

5



--------------------------------------------------------------------------------

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC. By:   /s/ Stephanie D. Fisher Name:    Stephanie D. Fisher
Title:  

Acting Chief Financial Officer, Vice

President & Controller

EXPRESS LANE SERVICE, INC. By:   /s/ Mark D. Boehmer Name:   Mark D. Boehmer
Title:   Vice President NEW PENN MOTOR EXPRESS LLC (F/K/A NEW PENN MOTOR EXPRESS
INC.) By:   /s/ Mark D. Boehmer Name:   Mark D. Boehmer Title:   Vice President
ROADWAY EXPRESS INTERNATIONAL, INC. By:   /s/ Mark D. Boehmer Name:   Mark D.
Boehmer Title:   Vice President ROADWAY LLC By:   /s/ Mark D. Boehmer Name:  
Mark D. Boehmer Title:   Vice President ROADWAY NEXT DAY CORPORATION By:   /s/
Mark D. Boehmer Name:   Mark D. Boehmer Title:   Vice President ROADWAY REVERSE
LOGISTICS, INC. By:   /s/ Phil J. Gaines Name:   Phil J. Gaines Title:   Senior
Vice President, Finance

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Credit Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

USF BESTWAY INC. By:   /s/ Mark D. Boehmer Name:    Mark D. Boehmer Title:  
Vice President USF DUGAN INC. By:   /s/ Mark D. Boehmer Name:   Mark D. Boehmer
Title:   Vice President USF GLEN MOORE INC. By:   /s/ Mark D. Boehmer Name:  
Mark D. Boehmer Title:   Vice President USF HOLLAND LLC (F/K/A USF HOLLAND INC.)
By:   /s/ Mark D. Boehmer Name:   Mark D. Boehmer Title:   Vice President USF
REDSTAR LLC By:   /s/ Mark D. Boehmer Name:   Mark D. Boehmer Title:   Vice
President USF REDDAWAY INC. By:   /s/ Mark D. Boehmer Name:   Mark D. Boehmer
Title:   Vice President

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Credit Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

YRC ASSOCIATION SOLUTIONS, INC. By:   /s/ Mark D. Boehmer Name:    Mark D.
Boehmer Title:   Vice President YRC INC. By:   /s/ Mark D. Boehmer Name:   Mark
D. Boehmer Title:   Vice President YRC INTERNATIONAL INVESTMENTS, INC. By:   /s/
Mark D. Boehmer Name:   Mark D. Boehmer Title:   Vice President YRC LOGISTICS
SERVICES, INC. By:   /s/ Mark D. Boehmer Name:   Mark D. Boehmer Title:   Vice
President YRC MORTGAGES, LLC By:   /s/ Mark D. Boehmer Name:   Mark D. Boehmer
Title:   Vice President YRC ENTERPRISE SERVICES, INC. By:   /s/ Mark D. Boehmer
Name:   Mark D. Boehmer Title:   Vice President YRC REGIONAL TRANSPORTATION,
INC. By:   /s/ Mark D. Boehmer Name:   Mark D. Boehmer Title:   Vice President

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Credit Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent

By:   /s/ Robert Hetu Name:   Robert Hetu Title:   Authorized Signatory By:  
/s/ Whitney Gaston Name:   Whitney Gaston Title:   Authorized Signatory

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Credit Agreement dated as of February 13, 2014